Appeal from a judgment of *918the Supreme Court (Kane, J.), entered September 10, 1997 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the State Board of Parole denying petitioner parole release.
Petitioner was convicted of burglary in the first degree and robbery in the second degree and is serving prison terms in connection therewith of 11 years to life and 8 years to life, respectively. In October 1996, the State Board of Parole denied petitioner’s application for parole release based upon petitioner’s extensive criminal history and the seriousness of the instant offense which petitioner committed while previously released on parole supervision. Supreme Court dismissed petitioner’s challenge to the Parole Board’s determination, prompting this appeal.
We affirm. Inasmuch as the record discloses that the Parole Board considered all relevant factors in denying petitioner’s parole request, including his numerous accomplishments while incarcerated (see, Executive Law § 259-i [2] [c]), judicial review of the Parole Board’s determination is precluded (see, Executive Law § 259-i [5]; see also, Matter of Anthony v New York State Div. of Parole, 252 AD2d 705). Furthermore, we reject petitioner’s contention that Executive Law § 259-i (2) (c) is unconstitutional because it does not specify the degree of weight to be afforded to each enumerated factor (see, e.g., Matter of Farid v Travis, 239 AD2d 629). Accordingly, Supreme Court properly dismissed the instant petition. Petitioner’s remaining contentions have been considered and found to be unpersuasive.
Cardona, P. J., Mikoll, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, without costs.